DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-11, 13-16, 20, 36, 37 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-16, 20, 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang [US 20150269824] in view of Rauner [US 20180199179].
As to claim 1. Zhang discloses A computer-implemented method of providing an automated emergency response alert for a patient, the method comprising: 
(a) sensing, via a sensor, [0032], patient information related to one or more of activity, health, environment and location of the patient, [0032]; 
(b) analyzing, with reference to predetermined emergency criteria, [0119, 0120] calculate deviation based on threshold, the patient information received from the sensor, [0118], via a system in communication with the sensor, [0030]; 
(c) determining, by the patient device, whether a communication connection to the communications network is available, [0051]; 
(d) re-establishing a communication connection to the communications network, [0059], via a first local network or via a second local network when the communication connection to the communications network is determined not to be available, [0051, 0059]; 
(e) determining, based on the analysis of the patient information and the predetermined emergency criteria whether an emergency event has occurred, [0121] determine if the received data exceeds a threshold that indicates an emergency; 
(f) cross-analysing the patient information received from the sensor, with related patient information, [0121, 0122, 0123] confirm the detected emergency with an additional related information to confirm the emergency, the related patient information being predefined relative to the determined emergency event to minimise the occurrence of false positives when an emergency event is determined to have occurred, [0061, 0067]; 
(g) assigning, based on the analysis of the patient information and the predetermined emergency criteria, and on the cross-analysis, an alert priority level to the emergency event, [0053, 0057] wellness index is assigned based on the emergency data to determine the severity of the emergency;
(h) selecting an emergency response alert based on the assigned priority level, [0215] format of emergency notification determined based on severity and type of emergency determined, partly, based on the wellness index; and 
(i)] automatically issuing the selected emergency response alert via the communications network, [0124, 0211, 0212];
wherein the step of analyzing the patient information is also based on emergency criteria defined by patient information that have historically led to an emergency; [0121] the threshold is based on deviations from a fall profile; wherein [0091] the fall profile is based on actual falls suffered by a variety of people.
Zhang fails to disclose wherein the sensing is in real-time.
Rauner teaches an emergency messaging system wherein the system senses in real-time, [0072].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Zhang with that of Rauner so that the system can respond to user’s emergency in real-time without delay.

As to claim 2. Zhang discloses The computer-implemented method according to claim 1, wherein the patient information, relative to the patient's activity, includes one or more of: the patient's relative movement as a function of time; the patient's movement relative to the patient's predefined movement pattern; and the patient's movement relative to a monitoring hub located within the patient's dwelling, [0033].  

As to claim 3. Zhang discloses The computer-implemented method according to claim 2, wherein the predetermined emergency criteria, relative to the patient's activity, include one or more of: a predetermined minimum patient movement frequency; a predetermined maximum delay between recorded patient movements; and a predetermined movement pattern for the patient, [0075].  

As to claim 4. Zhang discloses The computer-implemented method according to claim 1, wherein the patient information, relative to the patient's health, includes one or more of: the patient's heart rate; the patient's blood pressure; the patient's body temperature; the patient's blood sugar level; and the patient's electrocardiography, [0008, 0172].  

As to claim 5. Zhang discloses The computer-implemented method according to claim 4, wherein the predetermined emergency criteria, relative to the patient's health, include one or more of: a predetermined minimum and/or maximum heart rate; a predetermined minimum and/or maximum blood pressure; a predetermined minimum and/or maximum body temperature; a predetermined minimum and/or maximum blood sugar level; and a predetermined range of expected electrocardiography readings, [0208].

As to claim 6. Zhang discloses The computer-implemented method according to claim 1, wherein the patient information, relative to the patient's environment, includes one or more of: the ambient temperature of the patient's environment; and the air quality of the patient's environment, [0142].

As to claim 7. Zhang fails to disclose The computer-implemented method according to claim 6, wherein the predetermined emergency criteria, relative to the patient's environment, include one or more of: a predetermined maximum ambient temperature; and a predetermined minimum air quality. 
Rauner teaches an emergency messaging system wherein the system senses in real-time, [0072]; wherein the sensor data includes air quality, [0212].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Zhang with that of Rauner so that the system can include information about the user’s environment to determine the wellness index.

As to claim 8. Zhang discloses The computer-implemented method according to claim 1, wherein the patient information, relative to the patient's location, includes one or more of: Page 3 of 13 - RESPONSE TO OFFICE ACTION DATED SEPTEMBER 16, 2021 16/966,800NLI2001PCTUSthe patient's GPS position; and the patient's location relative to a monitoring hub located within the patient's dwelling, [0032].  

As to claim 9. Zhang discloses The computer-implemented method according to claim 8, wherein the predetermined emergency criteria, relative to the patient's location, include one or more of: a predetermined GPS position; and a predetermined maximum distance from the monitoring hub located within the patient's dwelling, [0034, 0081, 088].  

As to claim 10. Zhang discloses The computer-implemented method according to claim 1, wherein in the step of sensing the sensor is positioned against or in close proximity to the patient's skin, [0030].  

As to claim 11. Zhang discloses The computer-implemented method according to claim 1, wherein the sensor is located within a wearable device worn by the patient, [0030].  

As to claim 13. Zhang discloses The computer-implemented method according to claim 1, wherein the alert priority level comprises one of the following: a low-range emergency response; a mid-range emergency response; or a critical emergency response, [0047, 0048, 0220] wellness index ranging from 1 to 10 includes ranges that can be divided into multiple groups based on severity.

As to claim 14. Zhang discloses The computer-implemented method according to 1, wherein the step of issuing further comprises: determining, based on the alert priority level assigned to the emergency event, at least one category of recipient for the emergency response alert; and issuing the selected emergency response alert via the communications network to the at least one category of recipient, [0172-0174, 0211].  

As to claim 15. Zhang discloses The computer-implemented method according to claim 14, wherein the at least one category of recipient is selected from predefined recipient categories, [0174].  

As to claim 16. Zhang fails to disclose The computer-implemented method according to claim 15, wherein the predefined recipient categories comprise: primary carer response category; non-critical medical response category; and critical medical response category.
  Rauner teaches an emergency messaging system wherein the system senses in real-time, [0072]; wherein based on the level of emergency, the system contacts one of the contacts associated with the level of emergency, [0032];w herein the system can further include a nonemergency category, [0228].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Zhang with that of Rauner so that the system can respond to user’s emergency in real-time without delay.

As to claim 20. Zhang discloses A computer-implemented system of providing an automated emergency response alert for a patient, the system comprising: a computer server, service provider computers 116, [0058, fig. 1A], accessible through a communications network, network 114, [fig. 1A], the computer server arranged to receive patient information through the communications network, [0057]; a processor, communicatively coupled to the computer server, to one or more means for graphical display of information, and to one or more means for receiving input, [0043, 0047, 0058], the processor being configured to: the rest of the limitations are rejected using the same prior arts and reasoning as presented in claim 1 above.
  
As to claim 36. Zhang discloses A mobile communication device comprising: a sensor located within a wearable device worn by a patient, [0057]; a program memory to store a patient application comprising instructions installed on the mobile communication device, memory 131 and software 132, [fig. 1B]; a data port to facilitate communication with an application server via a communications network, antenna 109, [0078, fig. 1B]; and a processor to execute the instructions of the patient application, [0079], causing the mobile communication device to: the same functions as claimed in claim 1 above and rejected using the same prior arts and reasoning as presented in claim 1 above.
 
As to claim 37. Zhang discloses The mobile communication device of claim 36, further comprising a display device and an input device to facilitate interaction by the patient with the patient application, [0062, fig. 1B] 165 interface display screen and buttons.


Response to Arguments
Applicant's arguments filed 06/09/20222 have been fully considered but they are not persuasive. 
Argument 1: The references fail to teach the step of analyzing the patient information is also based on emergency criteria defined by patient information that have historically led to an emergency.
Response 1: The Office Action is amended to include a rejection for the newly added limitation as described in Zhang, [0121, 0051] that the patient profile used to define if an emergency, fall, is detected is defined based on historical falls detected for a person with similar characteristics as the current person, and the current event is determined to be a fall if it has similarity above a predetermined threshold with a previously detected fall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688